Citation Nr: 0012863	
Decision Date: 05/16/00    Archive Date: 05/22/00

DOCKET NO.  97-17 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for epigastric hernia.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse, and stepson


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Associate Counsel


REMAND

The veteran had active service from February 1944 to December 
1945.

The Board of Veterans' Appeals (Board) initially notes that 
at the time of the filing of the veteran's original claim for 
service connection for an epigastric hernia in August 1991, 
the veteran submitted copies of relevant service and private 
medical records in support of his claim.  When a March 1992 
rating decision thereafter denied service connection for 
epigastric hernia, although it referred to service medical 
records as some of the evidence that was reviewed in the 
process of reaching its decision, it is not clear from the 
record whether the records reviewed were simply the copies 
furnished by the veteran or copies of the service medical 
records obtained independently by the regional office (RO) 
from an appropriate agency such as the National Personnel 
Records Center (NPRC).  In its preliminary review of the 
record, the Board has been unable to identify a formal 
request by the RO to the NPRC or other appropriate agency for 
the purpose of obtaining all of the veteran's service medical 
records.  The July 1993 rating decision denied an application 
to reopen the claim on the basis that copies of service 
medical records submitted by the veteran had already been 
considered in March 1992, however, it is again unclear to the 
Board whether the records previously considered consisted of 
all of the veteran's service medical records or only those 
which had been previously provided by the veteran in support 
of his original claim.  

Since the Board is therefore unable to confirm whether the 
claims file contains a complete copy of the veteran's service 
medical records, the Board finds that it has no alternative 
but to remand this matter for further evidentiary 
development.  More specifically, if the RO had previously 
obtained the veteran's complete service medical records, the 
RO is to locate these records and any written document 
evidencing their prior request, and associate all of these 
records with the claims folder.  On the other hand, if the 
complete records have never been requested and/or obtained by 
the RO, the RO should proceed to contact the NPRC and obtain 
the complete records, or a documented response from the NPRC 
that a search for the records had negative results.  
38 U.S.C.A. §§ 5103, 5106 (West 1991); Dixon v. Derwinski, 3 
Vet. App. 261 (1992); Cuevas v. Principi, 3 Vet. App. 542 
(1992).

In addition, the Board notes that a March 6, 1997, Department 
of Veterans Affairs (VA) Form 9 was filed prior to the 
issuance of the statement of the case in this matter on March 
28, 1997, and may therefore not serve as a valid substantive 
appeal.  On the March 6, 1997, VA Form 9, the veteran 
specifically requested a hearing before a member of the Board 
at his local RO.  No action was taken by the RO in this 
regard.  Thereafter, while a subsequent VA Form 9 was timely 
filed on April 23, 1997, and does constitute a valid appeal, 
on this VA Form 9, the veteran specifically declined a 
hearing before a member of the Board.  Accordingly, while the 
Board continues to take the position that the March 1997 VA 
Form 9 was subsumed by the April 1997 VA Form 9 (the Board 
further notes that this position is essentially supported by 
the veteran's representative in a VA Form 646 from May 1999), 
to the extent that it at least communicates a desire for a 
hearing before the Board, the prudent path at this time is 
for the RO to clarify whether or not the veteran desires a 
hearing before a member of the Board at the local RO.  The RO 
is not to take any additional action with respect to the 
issue of entitlement to a Board hearing unless the veteran 
provides a new request for such a hearing in writing.  

Accordingly, to ensure full compliance with due process 
requirements, the case is REMANDED to the RO for the 
following development:


1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

2.  The RO should contact the veteran to 
confirm whether he still desires a 
hearing before a member of the Board at 
the local RO, and specifically advise the 
veteran that if he still desires such a 
hearing, he must provide a new request to 
the RO in writing.  If the veteran 
indicates in writing that he wants such a 
hearing, the RO should schedule the 
veteran for a hearing before a Member of 
the Board in Waco, Texas, in the order 
that this request was received relative 
to other cases on the docket for which 
hearings are scheduled to be held within 
this area.  38 U.S.C.A. § 7107(d)(2) 
(West Supp. 1999); 64 Fed. Reg. 53,302 
(2000) (to be codified at 38 C.F.R. 
§§ 19.75, 20.704).

3.  If the RO has previously requested 
and obtained the veteran's complete 
service medical records in this matter, 
the RO is to locate these records and any 
written document evidencing their prior 
request, and associate all of these 
records with the claims folder.

4.  If the complete service medical 
records have never been requested and/or 
obtained by the RO, in accordance with 
adjudicatory procedures, the RO should 
contact NPRC and specifically request all 
of the veteran's service medical records.  
Any evidence obtained should be 
associated with the claims folder.  If it 
is indicated that these records are no 
longer available, the RO should request a 
documented response from the NPRC that a 
search for the records had negative 
results.  The RO should also then 
ascertain whether the records have been 
transferred or retired and their current 
location.  If they have been retired to a 
federal records center, the location of 
the center must be determined.  The RO 
should then request copies of the 
veteran's records from any facility where 
they are located.

5.  After the completion of any 
development deemed appropriate in 
addition to that requested above, the RO 
should readjudicate the issue of whether 
new and material evidence has been 
submitted to reopen a claim for service 
connection for epigastric hernia.

6.  Thereafter, the RO should again 
review the record.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, he and his representative 
should be furnished a supplemental 
statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is notified by the RO.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 1999) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Richard B. Frank
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




